DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note
2.	Claims 1-19 as filed on 8/17/2020 are considered hereinafter.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 10/3/17. It is noted, however, that applicant has not filed a certified copy of the GB1716120.9 application as required by 37 CFR 1.55.

Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



5.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In the specification, although statutory (non-transitory) embodiments of a computer readable medium are disclosed, non-statutory (transitory) embodiments are also disclosed. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.
Therefore, the claims are rejected as being drawn to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the claim language what the applicant means by “operations to 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 6, 7, 8, 10, 11, 13, 14, 15, 17, 16, 20, 21, 24, 25 and 23 respectively of co-pending Application No. 16/753685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of instant application are essentially a broader version of said claims of co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 1 is different from co-pending claim 1 in the limitation “noise reduction system is configured to reduce noise in the received analogue signal after receipt of the analogue signal at the digital receiver input and before the received analogue signal enters the digital signal processor”.  Is essentially the same as , co-pending claim 1 limitation “the noise reduction system is located between the digital receiver input and the analogue signal processing circuitry, the noise reduction system is located between the digital receiver input and the analogue signal processing circuitry,” and thus claim 1 of instant application is anticipated by claim 1 of co-pending application. Claim 16 of instant application is similarly anticipated by copending application’s claim 21. Claim 11 of instant application, is a very broad version of claim 15 of co-pending application and is thus anticipated by it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5, 6, 9, 10, 11, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emadi et al. (US 20180131397 A1), hereinafter, Emadi.

Regarding claim 1:
Emadi discloses a noise reduction system for a digital receiver (Fig. 1) for reducing noise in signals received at the digital receiver, wherein the digital receiver includes a digital receiver input (Fig. 1, antenna 102) for receiving an analogue signal, analogue signal processing circuitry for processing the received analogue signal, and an output (Fig. 1, output of ADC 138) for providing the processed signal to a digital signal processor (Circuitry after ADC 138, not shown, downstream processor of paragraph [0067]) , wherein the noise reduction system is configured to reduce noise in the received analogue signal after receipt of the analogue signal at the digital receiver input and before the received analogue signal enters the digital signal processor (noise reduction by circuitry 
a first component comprising: an input arranged to receive the analogue signal (Fig. 1, input to correlators 146 and 148);
a processor arranged to assess the received analogue signal and to identify one or more noise signals within the received analogue signal (Figs. 2A, 2B show correlator circuitry 146, 148 in receiver 100 (claimed processor) of Fig. 1, which extracts in-phase and quadrature phase interfering signals, see paragraphs [0071] i.e.  146, 148 assess received analogue signal to identify one or more noise signals within the received analogue signal); and
an output arranged to output the results of the noise signal identification (Signals 150 and 152 represent the output); and 
a second component comprising: 
an input arranged to receive the results of the noise signal identification from the first component (Fig. 1, input to mixers 154 and 156); and
electronic circuity arranged, in dependence on the results of the noise signal identification, to apply one or more counter-measures to the received analogue signal to produce a modified analogue signal, the modified analogue signal having a reduced level of noise compared to the received analogue signal (Fig. 1, mixers 154, 156, combiner 166 and combiner 110 attenuate the interfering signal; see paragraphs [0055], [0059 and [0073]; ), wherein the noise reduction system is arranged to assess the effectiveness of the one or more counter-measures applied by the second component to determine whether any further 

Regarding claim 16:
Method claim 16 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above.

Regarding claim 17:
Computer readable storage medium claim 17 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi also further discloses computer readable storage medium (Paragraph [0026]).

Regarding claim 18:
Mobile device claim 18 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi further discloses a mobile device (Paragraphs [0041], [0042]).

Regarding claim 19:
Wifi router claim 19 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi further discloses a wifi router 

Regarding claim 5:
Emadi discloses the system wherein the processor of the first component is arranged to extract each of the one or more identified noise signals from the incoming analogue signal, and the output of the first component is arranged to output the extracted analogue noise signals to the second component (Paragraphs [0071] and [0059]).

Regarding claim 6:
Emadi discloses the system wherein one of the counter-measures applied by the electronic circuity of the second component comprises configuring and applying a filter to the incoming analogue signal to remove one of the identified noise signals.

Regarding claim 9:
Emadi discloses the system wherein the processor of the first component is arranged to output a control signal to the second component to control the counter-measures that are applied by the electronic circuitry  second component (Paragraph [0101], [0074], receiver 100 controls counter-measures based on threshold comparison).

Regarding claim 10:
Emadi discloses the system, wherein the processor of the first component is arranged to assess the effectiveness of the one or more counter-measures applied by the second component (Paragraph [0101], receiver 100 assesses effectiveness by measuring power and comparing to a predetermined threshold and determines whether to continue interference reduction (threshold not exceeded) or continue operation (threshold exceeded)).  

Regarding claim 11:
Emadi discloses the wherein the output of the first component is arranged to output a control signal to a third component (Fig. 1, components of receiver 100 processing signal 112) to control an effectiveness assessment carried out by the third component (Paragraph [0101], [0074], receiver 100 controls switch providing feedback to subtractor based on threshold comparison,  and continuously assesses the effectiveness).

Regarding claim 14:
Emadi discloses the system, wherein the digital receiver comprises a digital receiver in a mobile device, wherein the input comprises a mobile device aerial and the digital signal processor comprises a baseband processor of the mobile device (Paragraphs [0041], [0042]).

Regarding claim 15:
.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Itkin et al. (US 20200244294 A1) discloses a receiver system for eliminating distortion.
	Reinhardt (US 9184775 B2) discloses analog signal interference characterization and elimination.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637